Name: Commission Regulation (EEC) No 3295/87 of 30 October 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/94 Official Journal of the European Communities 31 . 10. 87 COMMISSION REGULATION (EEC) No 3295/87 of 30 October 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1907/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refunds is being fixed, account should be taken, where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas such production refunds are granted under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors Q, as last amended by Regulation (EEC) No 3794/85 (8), and Council Regula ­ tion (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (9) ; Whereas Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 2223/86 (% specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas account should be taken, for the purposes of Article 4 (3) of Regulation (EEC) No 3035/80, of the production refund provided for in Regulation (EEC) No 2742/75 applicable during the month in which exporta ­ tion occurs ; whereas, moreover, in the absence of evidence that no production refund was granted under Regulation (EEC) No 1009/86 the export refund should be further reduced by the amount of the production refund applicable on the day of acceptance of the export declaration ; whereas this system is the only one which discards the risk of fraud ; Whereas , in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article , that rate must be determined with particular reference to : Whereas Council Regulation (EEC) No 565/80 of 4March 1980 on the advance payment of export refunds in respect of agricultural products (10), as last amended by (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7 . 1987 , p. 40 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . H OJ No L 182, 3 . 7 . 1987, p. 51 . 0 OJ No L 281 , 1 . 11 . 1975, p . 57 . (8) OJ No L 367, 31 . 12. 1985, p. 20 . (') OJ No L 94, 9 . 4. 1986, p. 6 . H OJ No L 62, 7 . 3 . 1980, p. 5 . (*) OJ No L 323 , 29 . 11 . 1980 , p. 27 . M OJ No L 194, 17 . 7 . 1986, p. 1 . 31 . 10 . 87 Official Journal of the European Communities No L 309/95 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation, at the accept ­ ance of the export declaration and the request for obtain ­ ing the export refund, of proof that the basic products used in the manufacture of the products to be exported have not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from the processor of the basic product in question attesting that the latter product has not benefited from a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will be made . 3 . When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of export of the goods, when the rate is not fixed in advance ; or (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable under Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day specified in Article 3 (2) of Regulation (EEC) No 798/80, if the goods have been placed under the export refund advance payment arrangements . Article 2 This Regulation shall enter into force on 1 November 1987. Regulation (EEC) No 2026/83 ('), and Commission Regu ­ lation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (2), as last amended by Regulation (EEC) No 471 /87 (3), lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas, now that a settlement has been reached between the European Economic Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (4), it is necessary to differ ­ entiate the refund on goods falling within Common Customs Tariff heading No 19.03 according to their desti ­ nation . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418 /76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 199, 22 .* 7 . 1983, p. 12 . (2) OJ No L 87, 1 . 4 . 1980, p. 42 . (3) OJ No L 48 , 17 . 2 . 1987, p . 10 . 0 OJ No L 275, 29 . 9 . 1987, p . 36 . 31 . 10 . 87No L 309/96 Official Journal of the European Communities ANNEX to the Commission Regulation of 30 October 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 11,233  Other than for the manufacture of starch :  On exports of goods falling under heading No 19.03 to the United States of America 9,159  In all other cases 12,633 10.01 B II Durum wheat :  On exports of goods falling under heading No 19.03 to the United States of America 10,627  In all other cases 14,658 10.02 Rye 10,885 10.03 Barley 12,753 10.04 Oats 11,220 10.05 B Maize , other than hybrid maize for sowing :  For the manufacture of starch 9,974  Other than for the manufacture of starch 10,974 10.06 B I b) 1 Round grain husked rice 41,670 10.06 Bib) 2 Long grain husked rice 36,253 10.06 B II b) 1 Round grain wholly milled rice 53,768 10.06 B lib) 2 Long grain wholly milled rice 52,541 10.06 B III Broken rice :  For the manufacture of starch 16,341  Other than for the manufacture of starch 17,541 10.07 C Sorghum 7,744 11.01 A Wheat or meslin flour :  On exports of goods falling under heading No 19.03 to the United States of America 10,963  In all other cases 15,122 11.01 B Rye flour 21,016 11.02 A I a) Durum wheat groats and meal :  On exports of goods falling under heading No 19.03 to the United States of America 16,472  In all other cases 22,720 1 1 .02 A I b) Common wheat groats and meal :  On exports of goods falling under heading No 19.03 to the United States of America 10,963  In all other cases 15,122